Citation Nr: 1002074	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-37 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a hearing 
disability.  

2.  Entitlement to service connection for asbestos exposure.  

3.  Entitlement to service connection for ionizing radiation 
exposure.  

4.  Entitlement to service connection for heavy metal/solvent 
exposure.  

5.  Entitlement to service connection for an eye disability 
due to chemical burns.  

6.  Entitlement to service connection for sleep problems.  

7.  Entitlement to a higher initial rating for sinusitis, 
status post septoplasty with headaches, evaluated as 10 
percent disabling prior to May 1, 2009, and noncompensable 
since that date.  

8.  Entitlement to an initial compensable rating for 
hypertension.  



9.  Entitlement to an initial compensable rating for 
sialolithiasis, right side of mouth.  


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, in which the RO, in pertinent 
part, denied service connection for a hearing condition, an 
eye condition due to chemical burns, sleep problems, asbestos 
exposure, ionizing radiation exposure, and heavy 
metal/solvent exposure, and granted service connection for 
sinusitis, status post septoplasty with headaches, 
hypertension, and sialolithiasis, right side of mouth.  
Sinusitis was assigned an initial 10 percent rating, while 
hypertension and sialolithiasis were evaluated as 
noncompensably (0 percent) disabling.  Each grant of service 
connection was effective February 22, 2005.  In a May 2009 
rating decision, the RO decreased the rating for sinusitis, 
status post septoplasty with headaches, to 0 percent, 
effective May 1, 2009.  As will be discussed below, the 
Veteran filed a timely notice of disagreement with the 
initial rating assigned for sinusitis in the February 2006 
rating decision.  Accordingly, the Board has characterized 
this issue as reflected on the title page.  

In February 2007, the Veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record.    

In his November 2006 substantive appeal, the Veteran 
requested a videoconference hearing before a Veterans Law 
Judge.  In an August 2009 letter, the RO informed the Veteran 
that his hearing was scheduled in November 2009.  In 
correspondence dated in November 2009, the Veteran indicated 
that he wished to withdraw his request for a personal 
hearing, and wanted his appeal considered on the record.  As 
such, his hearing request is withdrawn.  See 38 C.F.R. § 
20.704(e) (2009).

The issues of entitlement to service connection for asbestos 
exposure, ionizing radiation exposure, or heavy metal/solvent 
exposure, an eye condition due to chemical burns, entitlement 
to service connection for sleep problems, entitlement to an 
initial compensable rating for hypertension, and entitlement 
to a higher initial rating for sinusitis, status post 
septoplasty with headaches, evaluated as 10 percent disabling 
prior to May 1, 2009, and noncompensable since that date, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The Veteran is not shown to have a current hearing 
disability for VA compensation purposes.

3.  Sialolithiasis is manifested by inter-incisal range of 
motion to 42 mm., right lateral excursion to 10 mm., and left 
lateral excursion to 9 mm.  


CONCLUSIONS OF LAW

1.  A hearing disability was not incurred in or aggravated by 
active military service, nor may service incurrence of an 
organic disease of the nervous system be presumed.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 
(2009).

2.  The criteria for an initial compensable rating for 
sialolithiasis, right side of mouth, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.114, 
4.150, Diagnostic Codes 7200, 9905 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for service connection for 
hearing problems and salivary gland surgery was received in 
February 2005.  Thereafter, he was notified of the general 
provisions of the VCAA by the RO in correspondence dated in 
June 2005.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims, and provided other pertinent information 
regarding the VCAA.  Thereafter, the claims for service 
connection were reviewed and the February 2006 rating 
decision was issued.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Board notes that the claim for a higher initial rating 
for sialolithiasis is a downstream issue, which was initiated 
by a notice of disagreement.  The Court has held that, as in 
this case, once a notice of disagreement from a decision 
establishing service connection and assigning the rating and 
effective date has been filed the notice requirements of 38 
U.S.C.A. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements...."  Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty 
to provide additional notice regarding the claim for an 
initial compensable rating for sialolithiasis in this case.  

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in April and May 2009.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
VA and private treatment records have been obtained and 
associated with his claims file.  The Veteran has also been 
provided with VA general medical, scar, and dental 
examinations to assess the current nature and etiology of his 
claimed disabilities.

The Board notes that, in his February 2005 claim for service 
connection, the Veteran reported treatment at the Naval 
Hospital in Groton, Connecticut.  The RO requested records 
from this facility in June 2005.  In a July 2005 response, 
the Naval Hospital indicated that the Veteran's medical 
record had been retired to St. Louis, and provided the 
necessary information to request the records.  The RO 
requested the records from the Records Management Center 
(RMC) in St. Louis in August 2005; however, in an August 2005 
response, the RMC indicated that it had conducted several 
searches of the facility, but were unable to locate the 
requested records.  In light of the foregoing, the Board 
finds that the duty to assist in attempting to obtain these 
records has been fulfilled.  See 38 C.F.R. § 3.159(c)(2).  

The Board acknowledges that the claim for an initial 
compensable rating for hypertension is being remanded to 
obtain records of treatment from the Coast Guard Academy as, 
during the February 2007 hearing, the Veteran testified that 
he received annual follow-up regarding hypertension with the 
Coast Guard Academy.  There is no indication that annual his 
annual follow-up for hypertension pertains to his claims 
regarding a hearing disability or sialolithiasis.  As such, a 
remand to obtain these records would impose unnecessary 
additional burdens on adjudication resources, with no benefit 
flowing to the Veteran, and is, thus, unnecessary.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

Service Connection - Law and Regulations

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.   Service connection may be granted 
for any disease diagnosed after discharge from service when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, 
including other organic diseases of the nervous system 
(sensorineural hearing loss), if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Such diseases shall be presumed to have been 
incurred in service even though there is no evidence of 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.   38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R.  §§ 3.307, 3.309.  

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Factual Background and Analysis

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that service 
connection for a hearing disability is not warranted.  

The Veteran and contends that he has a current hearing 
problem due to in-service noise exposure.  

The Veteran's DD Form 214N reflects that his military 
occupational specialty was submarine nuclear propulsion plant 
operator - mechanical.

Service treatment records are negative for complaints 
regarding or findings of hearing loss.  While the Veteran was 
afforded audiological testing on numerous occasions during 
service, none of this testing revealed hearing loss as 
defined by 38 C.F.R. § 3.385.  


HERTZ
Date
Ear
500
1000
2000
3000
4000
August 
1979
RIGHT
10
5
5
--
10

LEFT
5
5
5
--
5
March 
1983
RIGHT
10
5/5
5/5
10
10

LEFT
5
5
5
5
0
Februar
y 1984
RIGHT
15
10/10
5
10
0

LEFT
10
10
5
0
0
May 
1985
RIGHT
10
5/5
5
10
5

LEFT
5
15
5
0
5
Decembe
r 1989
RIGHT
10
10/5
5
5
5

LEFT
10
10
5
-5
0
Decembe
r 1990
RIGHT
10
10
5
5
10

LEFT
10
10
5
-5
10
January 
1992
RIGHT
10
10
5
10
5

LEFT
15
10
5
5
10
October 
1994
RIGHT
10
5
10
5
0

LEFT
10
5
5
5
5

In his report of medical history at separation examination in 
September 1995, the Veteran denied hearing loss.  On 
separation examination audiological testing revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
0
LEFT
10
5
5
5
5

On VA examination in January 2006, the examiner noted that 
the Veteran had subjective hearing loss with long term noise 
exposure during training and active duty.  The Veteran 
reported that he had annual hearing examinations at work, but 
he denied significant changes in hearing or functional 
impairment.  

The Veteran submitted a copy of audiological testing 
performed in March 2005, in conjunction with his employment.  
Audiological testing revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
5
10
15
20
25

The nurse commented that the test revealed normal hearing, 
and that there had been no significant change in hearing 
since the baseline test, which was conducted in April 1997.  

During the February 2007 hearing, the Veteran's wife 
testified that she began to notice problems with the 
Veteran's hearing during approximately the last five years of 
his military service, in that he would have the television 
and radio louder, and would speak louder.  She added that, 
since his separation from service, he constantly asked her to 
repeat herself.  The Veteran testified that, as the day went 
on at work, he found himself speaking louder.  He added that 
he asked people to speak directly at him and that his ears 
were sensitive to loud noise.  

The foregoing evidence indicates that no hearing loss, as 
defined by 38 C.F.R. § 3.385, was demonstrated in service.  
The Board notes that the absence of in-service evidence of 
hearing loss is not fatal to the claim for service connection 
for hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability 
(i.e., one meeting the requirements of section 3.385, as 
noted above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

However, in this case, there is simply no competent, 
persuasive evidence of current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The most recent 
medical evidence in regard to claimed hearing loss, the March 
2005 audiological testing, reveals that the auditory 
thresholds were not 26 decibels (let alone 40 decibels) or 
greater at any of the frequencies.  See 38 C.F.R. § 3.385.  
Moreover, the Veteran has not presented or identified 
existing audiometric testing results that meet the 
requirements of that regulation for bilateral hearing loss.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Thus, where, as here, competent and persuasive 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  In the instant case, the claim 
for service connection for a hearing disability must be 
denied, because the first essential criterion for a grant of 
service connection-evidence of a current disability upon 
which to predicate a grant of service connection-has not 
been met.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the assertions of the 
Veteran.  To whatever extent he attempts to support the claim 
for service connection on the basis of his assertions, alone, 
this evidence must fail.  As indicated above, the claim for 
service connection turns on the medical matter of current 
disability.  Questions of diagnosis and etiology are within 
the province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not 
shown to be other than a layperson without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

For all the foregoing reasons, the claim for service 
connection for a hearing disability must be denied.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Higher Initial Rating - Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where, as here, the question for consideration is 
entitlement to a higher initial rating since the grant of 
service connection, evaluation of the medical evidence since 
the grant of service connection to consider the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.
 
The following rating criteria are applicable in evaluating 
the Veteran's sialolithiasis.

720
0
Mouth, injuries of.

Rate as for disfigurement and impairment of 
function of mastication.
38 C.F.R. § 4.114, Diagnostic Code 7200 (2009).  

990
5
Temporomandibular articulation, limited motion 
of:
Rating

Inter-incisal range:

    0 to 10 mm
40

    11 to 20 mm
30

    21 to 30 mm
20

    31 to 40 mm
10

Range of lateral excursion:

    0 to 4 mm
10

Note: Ratings for limited inter-incisal movement shall 
not be combined with ratings for limited lateral 
excursion.
38 C.F.R. § 4.150, Diagnostic Code 9905 (2009).  

Factual Background and Analysis

As noted above, in the February 2006 rating decision, the RO 
granted service connection and assigned an initial 
noncompensable (0 percent) rating for sialolithiasis, right 
side of mouth, effective February 22, 2005.  

On VA examination in January 2006, the examiner noted that 
review of the claims file revealed problems with a recurring 
right submandibular sialolithiasis which resulted in excision 
of the gland for a large right stone in January 1990.  Since 
that time, the Veteran described intermittent right-sided 
mouth numbness.  He reported that the numbness occurred four 
to five times a year, and added that the numbness encompassed 
the facial area around the scar as well as the inner portion 
of his mouth, corresponding to that area.  He stated that the 
numbness interfered with his ability to chew and that he 
occasionally bit his tongue.  He added that he was told at 
the time of surgery in service that there was significant 
nerve involvement in the removal of his affected gland.  

Examination of the head and face revealed it was 
normocephalic and atraumatic (NCAT) with no deformities.  
There was a 6.5 cm. curved right submandibular linear scar.  
The scar was described as hypopigmented, nondepressed, and 
mobile, with no keloids or tenderness to palpation.  Dental 
examination revealed significant fillings, moist mucous 
membrane, and no lesions.  The pertinent diagnosis was 
sialolithiasis, diagnosed and treated while in the military, 
with residual scar from surgical intervention and subjective 
report of intermittent right-sided facial numbness and oral 
numbness.  The examiner opined that this was as likely as not 
related to surgery.  She opined that the Veteran experienced 
mild functional limitations with eating only.   

During the February 2007 hearing, the Veteran testified that, 
following his surgery for sialolithiasis in service, it took 
a while to regain feeling in the side of his face.  He added 
that he continued to experience numbness and tingling at 
times.  His wife testified that the Veteran's speech and 
eating were hindered.  The Veteran stated that he had 
problems chewing, in that he sometimes bit his tongue.  

On VA examination in May 2009, the Veteran described the 
right side of his tongue as numb, and added that he could not 
feel food when chewing on that side of his mouth.  The 
examiner noted that the surgery for sialolithiasis involved 
cranial nerve VII and that the Veteran had difficulty 
correctly identifying taste on the right side of the tongue.  
There was no Bell's palsy or weakness in the facial muscles.  
The scar on right submandibular area measured seven inches.  
The scar was described as well-healed and adherent to 
underlying tissue.  There was no pain in the scar, elevation 
or depression of the surface contour of the scar on 
palpation, inflammation, edema, keloid formation, induration 
or inflexibility, limitation of motion, or limitation of 
function.  While the scar was hyperpigmented, skin texture 
was normal and the scar was stable.  The examiner noted that 
there was decreased monofilament sensation along the 7th 
cranial nerve distribution on the right as a result of 
surgery.  

The pertinent diagnosis was submandibular gland excision due 
to blockage of the duct resulting in mild deficits in the 
right sensory cranial nerve VII, with mild functional 
limitations.  The examiner added that the Veteran had 
residuals of a scar and that his mild functional limitations 
were due to paresthesias.  

In a May 2009 rating decision, the RO granted service 
connection and assigned a 30 percent rating for the right 
anterior neck scar with decreased sensation in cranial nerve 
VII, effective March 26, 2007 (the date of the Veteran's 
claim for service connection for a neck scar), pursuant to 
Diagnostic Code 8207-7800.  

The Veteran underwent a VA dental examination in June 2009.  
He reported that he had his right submandibular glad removed 
and, as a result, had some right tongue numbness.  He denied 
any other injuries to the teeth or jaw.  On examination, 
masticatory muscles were not tender to palpation.  Soft 
tissues of the lips, tongue, buccal mucosa, palate, and floor 
of mouth were within normal limits.  In describing the extent 
of functional impairment due to loss of motion and 
masticatory function loss, the examiner commented that 
temporomandibular joints revealed no clicking or deviation on 
opening or closing.  The physician added that the Veteran had 
several full coverage crowns on his molars, but had good 
masticatory function.  The physician described inter-incisal 
range of motion, with maximum opening to 42 mm., right 
lateral excursion to 10 mm. and left lateral excursion to 9 
mm.  

In an addendum dated later in June 2009, the examiner 
indicated that the Veteran had returned for another check 
specific to any residual or related functional impairment, to 
include neurological impairment, and/or limitation of 
masticatory function, related to sialolithiasis.  The 
examiner noted that, extraorally, the residual scar tissue 
was present on the crease of the skin, and was not readily 
visible.  Intraorally, there was no limitation in tongue 
movement; however, the Veteran did report a tingling 
sensation off and on, which was sometimes worse, and 
sometimes unnoticeable.  The Veteran did report that he bit 
his tongue due to numbness.  The examiner noted a difference 
in sensation between the right and left tongue and the right 
and left floor of the mouth.  

Collectively, the aforementioned evidence reflects that the 
medical evidence provides no basis for assignment of a 
compensable rating for sialolithiasis.  

As an initial matter, the Board notes that, while the Veteran 
has described numbness and tingling in the right side of his 
mouth and tongue, he is currently in receipt of a 30 percent 
rating for the scar in his anterior neck, with decreased 
sensation in cranial nerve VII.  To consider numbness and 
tingling again in evaluating the post-operative 
sialolithiasis would constitute "pyramiding" as prohibited 
by 38 C.F.R. § 4.14.  Similarly, while sialolithiasis may be 
rated based on disfigurement, a separate rating has been 
assigned for the right neck scar, evaluated as disfigurement 
of the head, face, or neck.  As such, consideration of 
disfigurement from any scarring due to surgery for 
sialolithiasis in evaluating the disability on appeal would 
also constitute "pyramiding."  See 38 C.F.R. § 4.14.  

While the January 2006 VA examiner described mild functional 
limitations with eating, the May 2009 VA examiner attributed 
the Veteran's functional limitations to paresthesias.  Most 
recently, the June 2009 VA examiner opined that the Veteran 
had good masticatory function.  There is simply no evidence 
of inter-incisal range of motion limited to 40 mm. or less, 
or lateral excursion limited to 4 mm. or less, as required 
for a compensable rating pursuant to Diagnostic Code 9905.   
Rather, on VA examination in June 2009, inter-incisal range 
of motion was to 42 mm., while lateral excursion was to 10 
mm. on the right and 9 mm. on the left.  As such, a 
compensable rating pursuant to Diagnostic Code 9905 is not 
warranted.  38 C.F.R. § 4.150, Diagnostic Code 9905.  

The Board has also considered the fact that a 10 percent 
rating is available pursuant to Diagnostic Code 6276, for 
complete loss of the sense of taste.  While the May 2009 VA 
examiner noted that the Veteran had difficulty correctly 
identifying taste on the right side of the tongue, there is 
simply no medical evidence of complete loss of the sense of 
taste.  As such, a compensable rating pursuant to Diagnostic 
Code 6276 is not warranted.  38 C.F.R. § 4.87a, Diagnostic 
Code 6276.  

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
sialolithiasis has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular  basis.  See 38 C.F.R. § 
3.321(b).  In this regard, sialolithiasis has not objectively 
been shown to markedly interfere with employment, rather, the 
January 2006 VA examiner specifically opined that 
sialolithiasis caused no limitation in the Veteran's 
occupational performance.  There is also no objective 
evidence that the disability has warranted frequent periods 
of hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for staged 
rating of sialolithiasis, pursuant to Fenderson, and the 
claim for higher rating must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Entitlement to service connection for a hearing disability is 
denied.  

Entitlement to an initial compensable rating for 
sialolithiasis, right side of mouth, is denied.  


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

In regard to the claims for service connection for asbestos 
exposure, ionizing radiation exposure, and heavy 
metal/solvent exposure, Board notes that the provisions of 
the VCAA, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court, are applicable to 
these claims.  VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-21 (2004)

While the Veteran was provided VCAA notice regarding service 
connection in a June 2005 VCAA letter (regarding his claims 
for service connection for a right knee condition, 
hypertension, a bilateral hand condition, periodic numbness 
of the right side of the mouth, sinus headaches, hearing 
loss, a bilateral eye condition, and sleep disturbances) and 
in an April 2009 letter (regarding claims for service 
connection for scars on the neck, hands, and right knee, and 
tinnitus), because these letters did not list the claims for 
asbestos exposure, ionizing radiation exposure, or heavy 
metal/solvent exposure, they could not serve to provide VCAA 
notice regarding those matters.  Overton v. Nicholson, 20 
Vet. App. 427 (2006).  Failure to provide notice of what 
evidence is needed to substantiate the claim is ordinarily 
prejudicial.  Id; Kent v. Nicholson, 20 Vet. App. 1 (2006).  
On remand, the Veteran should be furnished VCAA notice 
regarding his claims for service connection for asbestos 
exposure, ionizing radiation exposure, and heavy 
metal/solvent exposure.  

In regard to the claim for an initial compensable rating for 
hypertension, during the February 2007 hearing, the Veteran 
testified that he had his blood pressure checked at least 
once every quarter, and had annual follow-up with the Coast 
Guard Academy.  While records of treatment from the Coast 
Guard Academy, dated from May 2002 to April 2005 have been 
associated with the claims file, the Veteran's testimony 
suggests that more recent pertinent treatment records may be 
available.  Hence, the AMC/RO should obtain any outstanding 
records of pertinent treatment from the Coast Guard Academy, 
following the current procedures prescribed in 38 C.F.R. § 
3.159(c) as regards requests for records from Federal 
facilities.

Finally, in the February 2006 rating decision, the RO denied 
service connection for an eye condition due to chemical burns 
and sleep problems, and awarded service connection and 
assigned an initial 10 percent rating for sinusitis, status 
post septoplasty with headaches, effective February 22, 2005.  
In March 2006, the Veteran indicated that he disagreed with 
VA's findings, noting that his eye burns were due to 
chemicals he had to use, his sleep problem was from being 
aboard submarines and stress, and he still experienced 
several sinus infections which he treated with over the 
counter medications.  The March 2006 statement is accepted as 
a timely notice of disagreement (NOD) with the February 2006 
rating decision on these issues.  See 38 C.F.R. §§ 20.201, 
20.302(a) (2009).  By filing a timely NOD, the Veteran has 
initiated appellate review on these claims; however, the RO 
has yet to issue a SOC with respect to the claims for service 
connection for an eye disability due to chemical burns, 
service connection for sleep problems, or a higher initial 
rating for sinusitis, the next step in the appellate process.  
See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, these matters must be remanded for the 
issuance of a SOC.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the Veteran 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that advises him of the 
information and evidence necessary to 
substantiate claims for service 
connection for asbestos exposure, 
ionizing radiation exposure, and heavy 
metal/solvent exposure.  

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated him for any of the disabilities 
remaining on appeal.  Of particular 
interest are records from the Coast Guard 
Academy (since April 2005).  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

3. The AMC/RO should issue to the Veteran 
and his representative a SOC addressing 
the claims for entitlement service 
connection for an eye disability due to 
chemical burns, entitlement to service 
connection for sleep problems, and 
entitlement to a higher initial rating 
for sinusitis, status post septoplasty 
with headaches, evaluated as 10 percent 
disabling prior to May 1, 2009, and 
noncompensable since that date.  The 
Veteran is hereby informed that he must 
submit a timely and adequate substantive 
appeal as to these issues for the issues 
to be before the Board on appeal.

4.  After ensuring that the development 
is complete, re-adjudicate the claims 
remaining on appeal.  If not fully 
granted, issue a supplemental statement 
of the case before returning the claims 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


